Voto Disidente emitido por el
Juez Presidente Interino, Señor Pérez Pimentel.
San Juan, Puerto Rico, a 15 de marzo de 1971
Al igual que lo hice en el caso de Pueblo v. Cosme Vargas, 96 D.P.R. 836 (1969), disiento de aquella parte de la opinión que resuelve que una marquesina, como la que se describe, es una de las estructuras protegidas por el estatuto de esca-lamiento (Art. 408 del Código Penal). Los fundamentos de este disenso pueden encontrarse en la Moción de Reconsidera-ción presentada por el apelante en el citado caso de Cosme *762Vargas, y a la cual me remito. Concurro con el planteamiento de derecho allí hecho.